Title: To Thomas Jefferson from Angelica Schuyler Church, 30 January [1789]
From: Church, Angelica Schuyler
To: Jefferson, Thomas



London January the 30 – 79 [1789]

I am very happy my dear Sir that your friends Box procured me the pleasure of a line from you. It is some time since I heard from you, and so long a silence I confess gave me pain. I shall sail for New York in March, and will be particularly obliged to you for a letter to Monsieur de Motier’s sister. If when I return in October we should fortunately cross the atlantic in the same vessel, I will endeavor to be well and in spirits, and if I can, amusive—and Maria will receive me with greater satisfaction if I bring you to her. I hope that Miss Jefferson and Polly are recovered; for I am sure that if they are not, you are not well. My love to them both; the person who takes charge of this letter is an American, Dr. Baily from New York, who is come to Europe for his health. He will do me the favor to carry a pound of green Tea. I am my dear Sir Your affectionate friend,

A. Church

